UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 29, 2007 dELiA*s, INC. (Exact name of registrant as specified in its charter) Delaware 000-51648 20-3397172 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 50 West 23rd Street, New York, New York 10010 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 807-9060 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On November 29, 2007, dELiA*s, Inc., a Delaware corporation (the “Company”), announced its earnings for the third quarter ended November 3, 2007.A copy of the press release is furnished as Exhibit 99.1 to this report and is incorporated into this Item 2.02 by reference. The information in this Current Report on Form 8-K, including the exhibit hereto, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities thereof, nor shall it be deemed to be incorporated by reference into future filings by the Company under the Exchange Act or under the Securities Act of 1933, as amended, except to the extent specifically provided in any such filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. The following Exhibit is being furnished herewith: 99.1Press Release of dELiA*s, Inc., dated November 29, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. dELiA*s, Inc. (Registrant) Date:November 29, 2007 By: /s/ Stephen A. Feldman Stephen A. Feldman, Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press Release dated November 29, 2007.
